Title: From James Madison to Isaac Hite, 15 June 1803
From: Madison, James
To: Hite, Isaac


Dear Sir
Washington June 15. 1803
I have not heard from you since you left Orange but conclude that you will now be found at home. The delays to which I have been subjected, determine me at length to abandon my visit, till the first of August. I hope I shall then be more fortunate in the oppy. of meeting you.
The accts. from Europe are down to the 6th. of May. The preparations for war were not then relaxed and the prevailing [sic] was that peace could not be maintained. It is probable that the mutual appeals to Russia contributed to the procrastination of the issue between England & France. Every moment may be expected to bring us final information on the subject.
I have letters from Paris as late as Apl. 19th. Mr. Monroe had been there about a week. There had not been time eno’ for any decisive negociations. In general appearances were by no means discouraging; and if nothing should take place in Europe to vary the course of our affairs there, I hope the event, as well as the calculations which led to the Mission, which [sic] justify it.
We have had extreme heat for a few days after a cool season. I understand the latter weather has made your crops beyond the Mountains good. Every where they have succeeded. But generally they will be remarkably short including Pena. N. Jersey & N. York.
I hear nothing of the family matters in Orange. Has Potter given up the idea of taking the Mill. Let me hear from you on these subjects, and accept my sincerest friendship. Yrs. truly
James Madison
 

   
   RC (NBuHi).



   
   JM had intended to make his usual post–congressional session visit to Montpelier in May, where he hoped to see his brother-in-law Isaac Hite (JM to Hite, 5 and 13 May 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:573, 599–600]).



   
   Russia’s offer to mediate the question of Malta was spurned by the British (Ward and Gooch, Cambridge History of British Foreign Policy, 1:323–25).



   
   JM probably referred to Monroe’s letter of 19 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:538–39).



   
   For the Madison family mill, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:125 n. 1. For Ebenezer Potter’s decision not to buy the mill, see his letter to JM, 23 June 1803.


